United States Court of Appeals
                                                                         Fifth Circuit
                                                                      F I L E D
             IN THE UNITED STATES COURT OF APPEALS                      April 5, 2006

                       FOR THE FIFTH CIRCUIT                      Charles R. Fulbruge III
                                                                          Clerk



                             No. 05-50568




     UNITED STATES AVIATION UNDERWRITERS, INC., Manager, United
     States Aircraft Insurance Group, Inc., a New York Corporation,

                                         Plaintiff-Appellant,

                                versus

     RAYTHEON AIRCRAFT COMPANY, Etc., ET AL.,

                                         Defendants,

     RAYTHEON AIRCRAFT COMPANY, a Kansas Corporation,

                                         Defendant-Appellee.



              Appeal from the United States District Court for
                       the Western District of Texas
                      (USDC No. 1:03-CV-26-LY)
     _________________________________________________________

Before REAVLEY, JOLLY and DeMOSS, Circuit Judges.




                                  1
PER CURIAM:*

      The summary judgment of the district court is affirmed for the following

reasons:

      1.    There is no evidence that Raytheon as a reseller altered or modified the

            plane before reselling it in 1999. Under Oklahoma law, no strict

            liability is obtained. Allenberg v. Bentley Hedges Travel Serv., Inc.,

            22 P.3d 223, 230 (Okla. 2001).

      2.    As for the wiring criticized by the FAA in 1991, that was how the

            plane was manufactured in 1976. While Raytheon is the corporate

            successor of Beech Aircraft, which manufactured the plane, this

            liability is barred by the General Aviation Revitalization Act’s

            eighteen-year statute of repose. 49 U.S.C. § 40101.

      3.    Assuming the inverter select relay was made by Beech and installed in

            1990, there is no evidence it was defective. The argument over Dr.

            Rhoten’s testimony is misplaced. Indeed, there was a fact issue on the

            recovery of the relay and, in any event, his testimony was certainly



      *
          Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion
should not be published and is not precedent except under the limited circumstances
set forth in 5TH CIR. R. 47.5.4.

                                         2
         admissible. But all he said was that he thought the inverter select relay

         failed. He said that he did not know why or how it failed and that he

         had no knowledge as to whether it was defective when it was

         manufactured. Ahrens v. Ford Motor Co., 340 F.3d 1142, 1145 (10th

         Cir. 2003) (applying Oklahoma law).

    4.   The claim that Raytheon failed to warn the buyer of the plane of the

         1991 FAA statement about the bus wiring fails because this

         information was known by the plane’s pilot. Duane v. Okla. Gas &

         Elec. Co., 833 P.2d 284, 287 (Okla. 1992) (“Where the danger or

         potentiality of danger is known or should be known to the user, the

         duty to warn does not attach.”). Furthermore, the change

         recommended by the FAA would not have saved this plane where both

         buses failed. Gaines-Tabb v. ICI Explosives, USA, Inc., 160 F.3d 613,

         620 (10th Cir. 1998) (applying Oklahoma law) (recognizing lack of

         proximate cause where the causal nexus is broken).

AFFIRMED.




                                      3